Citation Nr: 1130277	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disorder.  

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to June 1998.  This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2008 and January 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268.  The Veteran received notice letters in April 2008 and February 2010, the Veteran underwent a VA examination in September 2008, this matter was considered for an extra-schedular evaluation, and the Veteran's Social Security Administration (SSA) records were obtained.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Veteran stated that his disabilities have increased in severity.  In view of the statement by the Veteran and the time that has passed since the most recent VA examination in 2008, the Board believes it reasonable to afford the Veteran an opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to determine if there are outstanding records of treatment for the claimed disabilities since 2008.  Any records identified should be obtained and associated with the claims folder.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disorder.  Any indicated tests or studies should be completed.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided copies of both the previous and the revised criteria for rating limitation of motion of the lumbar spine and intervertebral disc syndrome and examination findings must be sufficiently detailed to allow for evaluation under both the old and the new rating criteria.  Any necessary tests or studies should be performed.  The examiner should describe all symptoms (nature, severity, and associated impairment of function) of the lumbar spine disorder; report all ranges of lumbar spine motion, along with an opinion as to the extent of any additional functional loss (in degrees if possible) due to pain, weakness, fatigue and incoordination or during flare-ups; indicate whether or not there is ankylosis (and if so, whether favorable or unfavorable); and ascertain whether there have been any associated incapacitating episodes (bed rest prescribed by a physician and treatment by a physician), and if so, their duration and frequency.  The examiner should explain the rationale for all opinions given.

3.  The Veteran should be afforded a VA neurological examination to determine the severity of his service connected radiculopathy of the bilateral extremities.  The Veteran's claims folders must be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be performed.  The examiner should describe the extent to which this disability of each lower extremity is manifested by paralysis, and if so, whether such paralysis is complete (i.e., the foot dangles and drops, with no active movement possible of muscles below the knee, and/or flexion of the knee is weakened or lost), or incomplete.  If it is incomplete, the examiner should characterize the paralysis as either severe with marked muscular atrophy, moderately severe, moderate, or mild.  To the extent possible, the examiner should distinguish symptoms of service-connected radiculopathy of the each lower extremity from those due to nonservice conditions.  If it is not possible or feasible to make this differentiation, the examiner should expressly indicate this and explain why this cannot be done.  The examiner must explain the rationale for all opinions given.

3.  The RO/AMC should then readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran must be furnished an appropriate supplemental statement of the case and given the opportunity to respond before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


